Jess L. Mayfield, Trustee, et




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   September 15, 2015

                                   No. 04-15-00272-CV

                                  Kyu Im ROBINSON,
                                       Appellant

                                            v.

                           Jess L. MAYFIELD, Trustee, et al,
                                      Appellees

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-07766
                              Renee Yanta, Judge Presiding


                                     ORDER
    Appellees' first amended motion for leave to withdraw as counsel of record is hereby
GRANTED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court